Case 1:20-cr-00160-MKV Document 400 Filed 06/14/21 Page 1 of 2




                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC #:
                                                DATE FILED: 6/14/2021




                             GRANTED. SO ORDERED.

                                  6/14/2021
Case 1:20-cr-00160-MKV Document 400 Filed 06/14/21 Page 2 of 2
